I have the honour to convey the greetings of His Majesty the King and the people of Bhutan. I am very happy to represent the land of gross national happiness for the first time at the General Assembly. Last year, with aspirations to serve my country, my party and I campaigned on a commitment to narrowing the gap. In the language of the 2030 Agenda for Sustainable Development, we pledged to leave no one behind. Therefore, the theme identified for the general debate is relevant to me and my country.
In order to narrow the gap, all our initiatives and decisions are focused on uplifting the poor. We are convinced that it is only through quality health care and relevant education that we can eradicate poverty in all its forms in the most sustainable manner. Our Constitution mandates free health care and education for all Bhutanese. Although we are a resource-constrained country, our leaders have always insisted on strengthening the social sector. It is an investment. As we all know, it is never an expenditure. I am happy to share that, in July, my Government made teachers the highest-paid civil servants in Bhutan. We aspire to motivate teachers and attract the best and the brightest to that noble profession. It is only through investment in teachers that we can bring about significant improvement in the quality of education, work is under way in schools to encourage learning beyond textbooks and exams.
While it may not be new to many members, we are also in the process of shifting from summative to formative learning. The focus of our education goes beyond imparting skills and knowledge. We would like to ensure that our children learn to become good human beings, with qualities such as compassion, empathy and respect for nature. Those are the main elements of the gross national happiness-based curriculum we have in the schools in Bhutan. We plan to enhance the school curriculum with practical lessons on climate change so that every student becomes a climate champion.
A nation can grow only on the strong foundations of a good health-care system. Among the many health-care initiatives, my country is gearing up to launch the 1,000 Golden Days Plus package, which will make sure that every child is taken care of, even before he or she is born — from conception to the antenatal check-ups for mothers, institutional delivery, post-natal care, immunization schemes and exclusive breastfeeding for a minimum of six months. All women civil servants in Bhutan are entitled to six months’ maternity leave, with full pay. We will implement that package through financial incentives to all mothers during the 1,000-day period. That will enhance proper care for both mother and child, including their nutritional requirements. As we all know, the health of the mother is equally important during that critical period. After those 1,000 golden days, the Ministry of Health will hand over the precious child to the Ministry of Education for early child care and formal education. That is in addition to totally free secondary and tertiary health care. Both modern and traditional medicines are housed under one roof across the country.
For the services that are not available within Bhutan, we send our patients to high-end medical centres in neighbouring countries. The cost of those referrals are fully borne by the Government. That also includes organ transplants, cardiac surgeries and even joint replacements. I am also pleased to share that universal health coverage should not be too difficult to achieve in Bhutan by 2030.
With deepest appreciation and reverence to our visionary monarchs, I claim with pride that Bhutan is carbon-negative. The principles of gross national happiness — our philosophy of development with values — prevented us from exploiting our national resources for short-term gains. The Constitution mandates 60 per cent forest cover at all times; we have 72 per cent as of today. When climate change has become the greatest threat facing humankind today, is it not a wonder that a small country such as Bhutan had the foresight to take that path from early days?
I am pleased to share that my Government has adopted a national human settlement policy that places importance on environment-friendly and energy-efficient construction. Our energy comes from hydropower, which we all know is renewable. We are also taking initiatives to replace fossil fuels with clean energy. For instance, we have launched a package to procure 300 electric taxis, with support from the Global Environment Facility. That may appear to be few as an absolute number, but it is almost 10 per cent of the number of taxis in my capital.
Ironically, those contributions and initiatives are rendered futile by the choices of others. I personally feel that those who can are not doing enough. As a practising surgeon, I always share the following analogy. We advise patients to refrain from ill habits. Some listen but most do not. They later return with a terminal illness. By then it is too late to intervene. Such is the health of our environment. If we do not act now, we will leave an incurable, diseased planet. And none of us wants that.
Our focus on the Sustainable Development Goals (SDGs) resonates well with the principles of gross national happiness. It is perhaps for that reason that Bhutan is well on track to achieving the 2030 Agenda for Sustainable Development. We have in place a joint parliamentary committee comprised of members from both the upper and lower houses. In addition, Bhutan presented its voluntary national review of the SDGs in July 2018. At the SDG summit held earlier this week, we committed to submitting another review in 2020. Just as we did for the Millennium Development Goals, Bhutan aspires to be an early achiever of the SDGs too.
Bhutan is set to graduate from the least developed country (LDC) category in 2023, coinciding with the completion of our ongoing five-year development plan. We have charted out a clear transition plan for graduation. To that effect, my Government has identified nine flagship programmes in critical sectors, which target multiple SDGs, including sustainable water management, waste management, organic agriculture, digital transformation, quality education and health care and, most important, economic diversification. We are mindful that Bhutan was found eligible for graduation based on social and income indicators during two consecutive triennial reviews. However, Bhutan did not meet the economic vulnerability index threshold either time. Today, as we prepare to graduate from LDC status, our last-mile challenges include eradicating poverty, addressing income inequality and ensuring that vulnerable segments of the population do not fall back into poverty due to climate-change hazards and natural disasters. In addition, we are also confronted with inadequate resources and a lack of institutional capacity. I personally feel that the targets of SDG 17 will help my country graduate on a sure footing; I request our development partners to consider that.
At a time when the relevance of multilateralism is often questioned, Bhutan’s faith in the United Nations remains unwavering. The challenges we face as a global community are too numerous and multifaceted for individual States to tackle on their own. In order to move ahead, we must work together as one global community, with the United Nations at the forefront. From our perspective, there is no alternative to multilateralism. At the same time, the United Nations must also evolve and keep up with changing realities. In particular, Bhutan considers that the existing structure and composition of the Security Council do not reflect the current realities and circumstances of the world. The reform of the Security Council must go hand-in-hand with the wider reforms of the United Nations system in order for the Organization to remain legitimate, effective and credible. Bhutan has long supported the aspirations of the Group of Four to serve as permanent members of an expanded Security Council, with, of course, Africa also appropriately represented.
Similarly, in our interconnected world, we realize that international peace and security are shared responsibilities. Despite our constrained resources and other limitations, Bhutan joined the fraternity of troop-and police-contributing countries in 2014. Since then, our engagement in peacekeeping operations have gradually increased. As the first country to sign the Rapid Deployment Level agreement in December 2017, our pledged contingent is ready to be deployed to serve United Nations interests unconditionally.
A few hours from now, I will board a flight for the long journey back home. I return with renewed confidence that Bhutan continues to enjoy goodwill and support from the international community. On behalf of my King, my Queen and the people of Bhutan, I offer sincere prayers for world peace.